Citation Nr: 0727305	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  98-15 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent disabling 
for duodenal ulcer disease.

2.  Entitlement to a rating in excess of 60 percent disabling 
for residuals of a low back strain with clinical right L4, 
bilateral L5 lumbar radiculopathy.

3.  Entitlement to service connection for sinusitis 
condition.

4.  Entitlement to service connection for arthritis 
condition.

5.  Entitlement to service connection for vision loss.

6.  Entitlement to service connection for bilateral 
hydrocele, claimed as testicular cysts.

7.  Entitlement to service connection for a skin condition.

8.  Entitlement to service connection for weakness.

9.  Entitlement to service connection for stomach condition 
other than duodenal ulcer disease.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

11.  Entitlement to service connection for a liver disorder.

12.  Entitlement to service connection for impotence.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim for a psychiatric disorder 
other than PTSD.  

14.  Whether new and material evidence has been received to 
reopen a previously denied claim for a headache disorder, 
claimed as head pain and migraine.  

15.  The propriety of a reduction in benefits due to removal 
of a spousal dependent between December 1, 1982 and March 1, 
2003. 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from multiple rating decisions from the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in San Juan, the 
Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter dated June 13, 2005 the veteran advised the RO 
that he desired to have representation by the Disabled 
American Veterans (DAV), although in this same letter he 
suggested that this service organization may be unavailable 
to represent him.  Other correspondences of record, including 
a May 2004 statement from the veteran stating he did not want 
any organization to represent him and an undated letter 
requesting the case be forwarded to the Board and again 
noting that while he had wanted DAV representation but they 
did not have the time to do it, were originally construed as 
meaning that he did not desire representation, as the DAV was 
not available to do so.  The veteran has clarified in an 
October 4, 2006 Motion to Vacate that he does desire to 
appoint a representative, specifically from the DAV. 

In order to afford the appellant the right to representation, 
the Board believes the case must be returned to the RO so 
that the appropriate appointment of representation can be 
completed by the appellant and his claims file reviewed by 
his representative with an opportunity to submit argument on 
the appellant's behalf.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the appellant 
with a VA Form 21-22 so that he may 
complete and return it to the RO to 
effectively appoint the DAV as his 
representative.  If the appellant does 
return a signed VA Form 21-22, then the 
claims file should be made available to 
that organization for review and for 
submission of argument on the appellant's 
behalf.

2.  The RO should then review the claims 
file.  After completion of any additional 
development which may be necessary, the RO 
should determine if the benefits sought 
can be granted.  If any of the 
determinations remains adverse to the 
veteran, then the veteran (and his 
representative if he has appointed one) 
should be furnished an appropriate 
supplemental statement of the case.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



